
	

114 HR 5190 IH: State Outreach for Local Veterans Employment Act of 2016
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5190
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Mr. Costello of Pennsylvania introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide greater flexibility to States in carrying out the
			 Disabled Veterans’ Outreach Program and employing local veterans’
			 employment representatives, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State Outreach for Local Veterans Employment Act of 2016. 2.FindingsCongress makes the following findings:
 (1)As of the day before the date of the enactment of this Act, unemployment among veterans in the United States is much too high, especially considering the sacrifices veterans have made for the United States.
 (2)The Secretary of Labor makes available funding to the States to support disabled veterans' outreach program specialists and local veterans' employment representatives in each State.
 (3)As of the day before the date of the enactment of this Act, State and local government agencies and departments have significant issues with finding and connecting with veterans after they separate from service in the Armed Forces, which affects the ability of those agencies and departments to offer important services to veterans.
			3.Greater flexibility to States in carrying out Disabled Veterans' Outreach Program and employing
			 Local Veterans' Employment Representatives
 (a)State authority To select implementing agencySection 4102A(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (10)The Secretary may not reject a plan submitted by a State under this subsection based solely on which agency the Governor of the State selects to carry out such plan..
 (b)Colocation with one-Stop centersSection 4102A of such title is amended by adding at the end the following new subsection:  (i)Colocation with one-Stop centersThe Secretary shall encourage the Governor of a State to colocate the disabled veterans' outreach program specialists and local veterans' employment representatives of such State with one or more one-stop centers described in section 121(e) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(e)) in such State..
 (c)Tailoring plans To meet the unique needs of StatesSubsection (c)(2) of such section is amended by adding at the end the following new subparagraph:  (C) (i)The Secretary shall encourage each State that submits a plan as part of an application under subparagraph (A) to tailor such plan to meet the employment and training needs of veterans in such State.
 (ii)In a case in which a plan described in clause (i) addresses a significant barrier to employment, a State may propose such barriers as the State considers appropriate for the purpose of allowing additional categories of veterans to receive services under sections 4103A and 4104 of this title, subject to review and approval of such proposal by the Secretary..
 (d)Approval of plansSubsection (c) of such section, as amended by subsection (a), is further amended by adding at the end the following new paragraph:
				
 (11)In any case in which a State submits a plan to the Secretary under this subsection and the Secretary objects to a portion of the plan but not the entirety of the plan, the Secretary shall—
 (A)approve such portions of the plan as the Secretary does not find objectionable; (B)submit to the State an explanation describing which portions of the plan were not approved and why; and
 (C)allow the State to submit for approval revisions to the portions of the plan for which the Secretary submitted an explanation under subparagraph (B)..
 (e)Prohibition on new fundingNo additional funds are authorized to be appropriated to carry out the amendments made by this section. The amendments made by this section shall be carried out using amounts otherwise appropriated to carry out chapter 41 of title 38, United States Code.
			
